DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on December 22, 2020 has been fully considered.  The rejection is made final.  Claims 2-21 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Continuation
This application is a CON of Application 15/193698 filed 06/27/2016 ,now U.S. Patent #10,496,321.  Application 15/193698 is a continuation of 13/791043, filed 03/08/2013 ,now U.S. Patent #9,405,482.  Claims Priority from Provisional Application 61745208, filed 12/21/2012.                                           

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated December 22, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Terminal Disclaimer
The terminal disclaimer filed on December 22, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,496,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The rejection of claims 2 and 12 under nonstatutory double patenting rejection imposed in the previous office action has been withdrawn because of the Terminal Disclaimer filed and approved on December 22, 2020.

Applicant’s arguments filed on December 22, 2020, with respect to the rejection(s) of claim(s) 2-21 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Claim rejections 35 U.S.C. § 101 of claims 2-21 are withdrawn. According to 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, January 7, 2019), the claims recite a group of abstract ideas (mental processes).  However, the claims recite additional elements that integrate the judicial exception into a practical application, so the claims qualify as eligible subject matter under 35 U.S.C. § 101.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot in view of Prahlad et al. (US Patent No. 2007/02023938 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crump et al. (US Patent No. 8,838,624, ‘Crump’, hereafter, provided by the Applicant’s IDS) in view of Prahlad et al. (US Patent No. 2007/02023938 A1, ‘Prahlad’, hereafter, provided by the Applicant’s IDS).

Regarding claim 2, Crump teaches a method of creating a filtered representation of secondary copy data in a networked data storage system (The results of the query are then filtered and sorted before they are returned to the HTTP client application 502. The content platform 500 includes a redundant array of independent nodes that are networked together. The query is processed in each node to provide results of the query by finding objects that fit the criterion of the query. Filtering the query results means including in a result set only results that match the criterion or criteria given by the REST client, Crump, FIG. 5, Abstract and Col 13, lines 27-40) comprising:
with one or more computing devices comprising computer hardware, copying data comprising a plurality of files residing (Crump, Col 5 line 19-23:  Using the system, as illustrated in FIG. 1, enterprises can create permanent storage for many different types of fixed content information such as documents, e-mail, satellite images, diagnostic images, check images, voice recordings, video, and the like, among others) in one or more primary storage devices (Crump, FIG. 1 Client Storage Devices) in a primary storage subsystem (Crump, FIG. 1 Fixed Content File System) to one or more secondary storage devices (Crump, Col 5, lines 11-12:  A node typically has access to one or more storage disks…) in a secondary storage subsystem to create a backup copy of the plurality of files (…as in a storage area network (SAN)), the backup copy of the plurality of files stored in a backup format (Archived content is rendered in its original format, while metadata is exposed as files. FCFS provides conventional views of directories and permissions and routine file-level calls, so that administrators can provision fixed-content data in a way that is familiar to them, Crump, Col 6 lines 55-66);
copying data associated with the plurality of files to a reference copy data store to create a reference copy of the plurality of files, wherein the reference copy of the primary files is stored in a native format (a Fixed Content File System (FCFS) emulates a native file system to provide full access to archive objects. Archived content is rendered in its original format, while metadata is exposed as files. FCFS provides conventional views of directories and permissions and routine file-level calls, so that administrators can provision fixed-content data in a way that is familiar to them, Crump, Col 6 lines 55-66);
accessing filter criteria for identifying a subset of the plurality of files residing in the backup copy in the secondary storage subsystem (a policy is a set of rules, therefore, the rules are a policy; Crump, Abstract, FIG. 5, Col 12 line 53-Col 13 line 23:  Exemplary embodiments of the invention allow REST (Representational State Transfer) clients to query a content platform for lists of objects and metadata that match a given criterion without the need for the integrating application to traverse a directory, subdirectories, sub-subdirectories, and so forth to retrieve a list of objects and system metadata for the given criterion. Features of this invention include the ability for a client application to query by change time, query by directory, query by transaction (create, delete, purge), query by namespace, and page through results, etc. A single content platform node distributes the query to all regions across all the nodes in the content platform system and the same node sorts the results before returning the list back to the client application. According to specific embodiments, the database query is implemented in the Metadata Manager.  Crump, FIG. 2 Node 202 discloses one or more storage disks (i.e., secondary storage subsystem));
providing access to the filtered representation, wherein the filtered representation is viewable by a user and shows a listing of the subset of files associated with the filtered representation (Crump, Col 7 line 10-18:  The access layer 304 preferably also includes a Web user interface (UI) 318 and an SNMP gateway 320. The Web user interface 318 preferably is implemented as an administrator console that provides interactive access to an administration engine 322 in the file transaction and administration layer 306. The administrative console 318 preferably is a password-protected, Web-based GUI that provides a dynamic view of the archive, including archive objects and individual nodes),
Crump does not teaches
creating or modifying a metadata index data structure associated with the one or more secondary storage devices with metadata associated with the plurality of files;
creating a reference index data structure associated with the reference copy of the plurality of files and storing the reference index data structure in the reference copy data store,
 wherein the reference index data structure is separate and distinct from the metadata index data structure, 
wherein the reference index data structure comprises of content data of the plurality of files and the metadata associated with the plurality of files;
identifying files that meet the filter criteria based on the reference index data structure.
However, Prahlad teaches that
creating or modifying a metadata index data structure associated with the one or more secondary storage devices with metadata associated with the plurality of files; (generating a data structure of metadata that describes system data and storage operations associated with the storage (i.e., creating metadata index data structure).  … a data collection agent may traverse a network file system and obtain certain characteristics and other attributes of data in the system. …, such a database may be a collection of metadata and/or other information regarding the network data …, metadata refers to data or information about data, and may include, for example, data relating to storage operations or storage management, such as data locations, storage management components associated with data, storage devices used in performing storage operations, index data, data application type, or other data, Prahlad [0058-0059].  Generally, the file scanning of step 106 may be performed by a data classification agent and may include traversing the file system of a client to identify data objects or other files, … obtain certain information regarding the information such as any available metadata, Prahlad [0066]);
creating a reference index data structure associated with the reference copy of the plurality of files and storing the reference index data structure in the reference copy data store (content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system (i.e., creating reference index data structure). … the monitor program may be initialized, which may include instantiating a data structure or index for recording interaction entries, and the assignment of a unique journal ID number which allows the system to differentiate between various journaling data structures that may be operating within the system, Prahlad [0080-0081]),
 wherein the reference index data structure is separate and distinct from the metadata index data structure (metadata index data structure describes system data and storage operations associated with the storage whereas reference index data structure describes content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system, Prahlad [0058-0059], [0080-0081]),
wherein the reference index data structure comprises of content data of the plurality of files and the metadata associated with the plurality of files (Content agent may be generally used to obtain or filter data relating to content of the data moving from memory to mass storage. For example, content agent may read data payload information and generate metadata based on the operation for storage in metabase and may include a pointer to the data item in mass storage. The pointer information may optionally be stored in an index, Prahlad [0079] and Fig. 3.  Content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system. … the monitor program may be initialized, which may include instantiating a data structure or index for recording interaction entries, and the assignment of a unique journal ID number which allows the system to differentiate between various journaling data structures that may be operating within the system, Prahlad [0080-0081]);
identifying files that meet the filter criteria based on the reference index data structure (Content agent may be generally used to obtain or filter data relating to content of the data moving from memory to mass storage. For example, content agent may read data payload information and generate metadata based on the operation for storage in metabase and may include a pointer to the data item in mass storage. The pointer information may optionally be stored in an index, Prahlad [0079] and Fig. 3.  Prahlad [0142-0143] and Fig. 14 discloses steps associated with moving data between the computing devices described above. … the query may be analyzed and a first data store associated with a first computer may be searched for data objects satisfying the selection criteria. Data objects identified during this process may then be transferred to a second data store associated with a second computing device).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Crump and Prahlad before him/her, to further modify the teachings of Crump with the teachings of Prahlad 's Systems and Methods for classification and transferring information in a storage network.  One would have been motivated to so in order to reduce the amount of time required to obtain data object information by substantially eliminating the need to obtain information from the source data, and furthermore minimizes the involvement of network resources in this process, substantially reducing the processing burden on the host system. The combination would enable precise and efficient storage operations (Prahlad, Abstract, [0032], [0060).
Regarding claim 3, Crump as modified teaches 
at least one media agent index comprising metadata related to the plurality of files copied from the one or more primary storage devices to the one or more secondary storage devices; and wherein the first media agent (FIG. 2 Node 202) and the second media agent (FIG. 2 Node 202; Col 5:  lines 8-9:  FIG. 1 illustrates one such scalable disk-based archival storage management system…lines 34-36:  A physical boundary of individual archive is referred to as a cluster (or a system)…lines 39-42:  Clusters…can be scaled from a few storage node servers to many nodes) identify at least some of the files residing in the secondary storage subsystem that meet the filtering criteria by reviewing the at least one media agent index (The metadata management system stores metadata objects in a database running on each node. This database is used to support the region map. An exemplary database is implemented using PostgreSQL, which is available as open source. Preferably, there is a schema for each region copy, and in each schema there is a table for each type of metadata object, Crump, Col 10, lines 5-10 and Fig. 5.  Each region preferably maps to a database optimized to handle query on the object change time through the use of a database index, Crump, Col 13, lines 54-56).
Regarding claims 12-13, the system of claims 12-13 substantially encompass the method recited in claims 2-3 therefore claims 12-13 are rejected for at least the same reason as claims 2-3 above.

Claims 4-11 and 14-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crump et al. (US Patent No. 8,838,624, ‘Crump’, hereafter, provided by the Applicant’s IDS) in view of  Prahlad et al. (US Patent No. 2007/02023938 A1, ‘Prahlad’, hereafter, provided by the Applicant’s IDS) and further in view of Muller et al. (US Patent Publication No. 2010/0250549, ‘Muller’, hereafter, provided by the Applicant’s IDS).

Regarding claim 4, Crump and Prahlad do not teach wherein the listing does not include files in the plurality of files that are not in the subset.
However, Muller teaches wherein the listing does not include files in the plurality of files that are not in the subset (primary data may be organized into one or more sub-clients. A sub-client is a portion of the data of one or more clients, and can contain either all of the data of the clients or a designated subset thereof, Muller [0058]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
Regarding claim 5, Crump and Prahlad do not teach wherein the references copy includes copies of files in the plurality of files themselves.
However, Muller teaches wherein the references copy includes copies of files in the plurality of files themselves (another criterion used by the criteria evaluation component may be to only use reference data objects that have been stored in storage devices (i.e., referencing copies of files themselves) for less than a specific period of time, Muller [0066]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
Regarding claim 6, Crump and Prahlad do not teach that wherein the reference copy includes source information, wherein the source information comprises, for each respective file in the subset, one or more of an indication as to a source computing device associated with the respective file and a source software application associated with the respective file.
However, Muller teaches that wherein the reference copy includes source information, wherein the source information comprises, for each respective file in the subset, one or more of an indication as to a source computing device associated with the respective file and a source software application associated with the respective file (If, at a later time, the data of the second client is variable instanced using the second storage device, references to the data objects stored on the first storage device would be stored on the second storage device.  This would result in the first storage device storing all of the actual data objects, and the second storage device storing only references to the actual data objects, Muller [0096]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
Regarding claim 7, Crump as modified teaches wherein a file in the subset is viewed or accessed using the source software application associated with the file (File access calls preferably are intercepted by a user-space daemon and routed to the appropriate core component (in layer 308), which dynamically creates the appropriate view to the calling application, Crump, Col 6 lines 55-66).
Regarding claim 8, Crump and Prahlad do not teach wherein the reference copy comprises pointers and do not include copies of files.
However, Muller teaches that wherein the references copy comprise pointers and do not include copies of files (The secondary storage computing device 165 also adds a pointer to the location at which the data object is stored (i.e., reference to the data stored comprises pointers) to the variable instance database, Muller [0069]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
Regarding claim 9, Crump and Prahlad do not teach wherein the reference copy module determines which storage devices in the primary storage subsystem to search for to create the reference copy.
However, Muller teaches wherein the reference copy module determines which storage devices in the primary storage subsystem to search for to create the reference copy (Muller [0057]).
	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
Regarding claim 10, Crump and Prahlad do not teach updating the reference copy during creation of the backup of the plurality of files.
However, Muller teaches updating the reference copy during creation of the backup of the plurality of files (updates, Muller [0091]).
	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
Regarding claim 11, Crump and Prahlad do not teach updating the reference copy based on one or more reference copy rules.
However, Muller teaches updating the reference copy based on one or more reference copy rules (apply rules, Muller [0088], [0099]).
	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
	Regarding claims 14-21, the system of claims 14-21 substantially encompass the method recited in claims 4-11 therefore claims 14-21 are rejected for at least the same reason as claims 4-11 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASANUL MOBIN/
Primary Examiner, Art Unit 2168